Exhibit 2.1 ASSET PURCHASE AGREEMENT by and among SPARTANNASH COMPANY, CAITO FOODS SERVICE INC., BLUE RIBBON TRANSPORT, INC., and MATTHEW CAITO, as THE SELLERS’ REPRESENTATIVE DATED AS OF NOVEMBER 3, 2016 Table of Contents ArticleI Purchase and Sale 1 Section 1.1. Purchase and Sale of Assets 1 Section 1.2. Excluded Assets 4 Section 1.3. Assumed Liabilities 6 Section 1.4. Excluded Liabilities 6 Section 1.5. Purchase Price; Payments at Closing 8 Section 1.6. Closing Working Capital Adjustment 9 Section 1.7. Transactions to be Effected at the Closing 13 Section 1.8. Closing 16 Section 1.9. Additional Payments 16 Section1.10. Allocation of Purchase Price 22 ArticleII Representations and Warranties of THE SellerS 22 Section 2.1. Authority of the Sellers 23 Section 2.2. Organization, Authority and Qualification of the Sellers 23 Section 2.3. Subsidiaries 23 Section 2.4. No Conflicts; Consents 24 Section 2.5. Financial Statements 24 Section 2.6. Undisclosed Liabilities 25 Section 2.7. Absence of Certain Changes, Events and Conditions 26 Section 2.8. Material Contracts 26 Section 2.9. Title to Purchased Assets 28 Section 2.10. Condition and Sufficiency of Assets 28 Section 2.11. Insurance 28 Section 2.12. Legal Proceedings; Governmental Orders 28 Section 2.13. Compliance With Laws; Permits 28 Section 2.14. Real Estate 29 Section 2.15. Environmental 30 Section 2.16. Employment Matters 31 Section 2.17. Taxes 32 Section 2.18. Inventory 34 Section 2.19. Intellectual Property 34 Section 2.20. Product Liability Claims 37 Section 2.21. Brokers 37 Section 2.22. Customers and Suppliers 37 Section 2.23. Certain Relationships 38 Section 2.24. Certain Regulatory Matters 38 Section 2.25. The Fresh Kitchen 39 Section 2.26. No Other Representations and Warranties 40 ArticleIII Representations and Warranties of THE Buyer 40 Section 3.1. Authority of the Buyer 40 Section 3.2. Organization, Authority and Qualification of the Buyer 41 Section 3.3. No Conflicts; Consents 41 Section 3.4. Brokers 41 Section 3.5. Legal Proceedings; Governmental Orders 41 Section 3.6. Financing 42 Section 3.7. Independent Investigation 42 -i- Table of Contents (continued) ArticleIV Covenants 42 Section 4.1. Conduct of Business Prior to Closing 42 Section 4.2. Access to Information 47 Section 4.3. Regulatory Matters 48 Section 4.4. No Solicitation of Other Offers 49 Section 4.5. Notice of Certain Events 50 Section 4.6. Confidentiality 51 Section 4.7. Non-Competition; Non-Solicitation 51 Section 4.8. Public Announcements 52 Section 4.9. Further Assurances 53 Section 4.10. Assignment of Assigned Contracts 53 Section 4.11. Transfer Taxes 54 Section 4.12. Bulk Sales Laws 54 Section 4.13. Insurance Coverage 55 Section 4.14. Books and Records 55 Section 4.15. Transition Period 56 Section 4.16. Risk of Loss 56 Section 4.17. The Fresh Kitchen 56 Section 4.18. Employee Matters 57 Section 4.19. Transferred Real Property 60 Section 4.20. Financial Statements 60 Section 4.21 Staffing Contracts 61 Section 4.22 Financial Performance 61 Section 4.23 Retirement Benefit Agreements 61 Article V Conditions to Closing 62 Section 5.1. Conditions to Obligations of the Buyer and the Sellers 62 Section 5.2. Conditions to Obligations of the Buyer 62 Section 5.3. Conditions to Obligations of the Sellers 63 Article VI Indemnification 64 Section 6.1. Survival 64 Section 6.2. Indemnification by the Sellers 65 Section 6.3. Indemnification by the Buyer 66 Section 6.4. Indemnification Procedures for Non-Third Party Claims 69 Section 6.5. Interest on Losses 69 Section 6.6. Contingent Claims 69 Section 6.7. Effect of Investigation; Waiver 70 Section 6.8. Exclusive Rights and Remedies 70 Section 6.9. Tax Treatment of Indemnification Payments 70 Section 6.10 Insurance 70 ArticleVII Termination 70 Section 7.1. Termination 70 ArticleVIII Miscellaneous 72 Section 8.1. Expenses 72 Section 8.2. Notices 72 Section 8.3. Interpretation 73 Section 8.4. Headings 74 -ii- Table of Contents (continued) Section 8.5. Severability 74 Section 8.6. Entire Agreement 74 Section 8.7. Successors and Assigns 74 Section 8.8. No Third Party Beneficiaries 74 Section 8.9. Amendment and Modification; Waiver 75 Section 8.10. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 75 Section 8.11. Specific Performance 76 Section 8.12. Counterparts 76 Section 8.13. Non-Recourse 77 Section 8.14. Sellers’ Representative 77 Article IX Definitions 77 EXHIBITS Exhibit AForm of Closing Statement Exhibit BAssignment Documents Exhibit CRestrictive Covenants Agreement Exhibit DEscrow Agreement Exhibit EFresh Kitchen EBITDA Calculation Exhibit FOther Business EBITDA Calculation Exhibit GOwner’s Representative Agreement Exhibit HClosing Working Capital Calculation Exhibit ICaito Name Usage Agreement -iii- ASSET PURCHASE AGREEMENT
